Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Examiner is in agreement with Applicant’s arguments with respect to the prior art of record in the response presented on 9/13/2021.

None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 1, 10 and 12 of the application:
upon detection of any one of the plurality of APs, each of the plurality of UEs performing an automatic authentication with the AP whose signal was detected by the respective UE; upon completion of the automatic authentication, a server transmitting a plurality of welcome portal pages to the plurality of UEs; each of the plurality of UEs responding to user input to select and display merchandise order information from among the received plurality of welcome portal pages; any of the plurality of APs receiving merchandise order request data, based at least in part on the displayed merchandise order information, from a first of the plurality of UEs placing a merchandise order; the server receiving the merchandise order and using a heartbeat signal automatically transmitted from the UE to at least one of the plurality of APs to electronically and automatically determine a location of the first of the plurality of UEs within the geographic area; and the server performing an order fulfillment operation based on the received merchandise order request data to enable delivery of merchandise ordered by the first of the plurality of UEs to the electronically determined location of the first of the plurality of UEs irrespective of which of the plurality of APs received the merchandise order request data.

The cited references, specifically Fishman teaches bringing a wireless user device within range of a base station of wireless tier, logging the wireless user device into the wireless tier. A PoP tier may pull user information when a user comes within radio range of one of the system towers. The wireless devices may access the wireless tier from any one of several wireless access points. The wireless application server generates an IP address for the wireless user device, to be used in tracking user and session information. The wireless application server then queries a back-end server in order to receive personalization information for the wireless device. 
Napper teaches an arrival estimate for when the user associated with the order is expected to arrive at the provider location that is processing the order. The arrival estimate is associated with the order for goods received. Alternatively, where the method 200 is being implemented by a data processing system associated with the provider, the smartphone may simply determine and transmit its current location to the data processing system associated with the provider. Other techniques for obtaining an initial location to use in calculating the arrival estimate include cellular triangulation, determination from ISP data, and manual entry of a location.
Carr teaches a network interface may provide information to the location sensor (e.g., a closest network access point) from which the location sensor can infer or 

Accordingly dependent claims 2-7, 9, 11, 13-17, 19-22 are allowed for the same reasons stated above.
Therefore, the Examiner is allowing claims 1-7, 9-17, and 19-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627          


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627